Citation Nr: 1116377	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-43 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Evaluation of left leg cellulitis, currently rated as non-compensable disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD).

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 until December 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO) in Boise, Idaho and Muskogee Oklahoma.  During the pendency of this appeal, jurisdiction for all issues was transferred to the RO in Boise, Idaho.

The issues of service connection for a left hand disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left leg cellulitis has been productive of sporadic redness and swelling.

2.  Tinnitus began in service and is related to service.

3.  The Veteran has a personality disorder and does not have an acquired psychiatric disorder to include PTSD.

4.  Left shoulder impingement began in service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left leg cellulitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.118, Diagnostic Code 7820 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1151(b) (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A personality disorder is not a disease within the meaning of legislation providing compensation.  38 C.F.R. § 3.303, 4.9, 4.127 (2010).

4.  An acquired psychiatric disorder, to include PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2010).

5.  Left shoulder impingement was incurred in service.  38 U.S.C.A. §§ 1110, 1151(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim regarding his left leg arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2009 and December 2009 that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  

The Veteran has been afforded examinations regarding psychiatric disorders in April 2010, as well as disorders relating to the upper and lower left extremities in May 2008.  While the claims file was not provided for review during the Veteran's left extremity examination, it was reviewed during his psychiatric examination.  Furthermore, in both cases examiners took down the Veteran's history, evaluated evidence of record, were appropriately competent clinicians to comment on the Veteran's claimed disabilities, considered the lay evidence presented, laid a factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

In some circumstances, VA's duty to assist includes requesting verification of alleged PTSD stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  The Board notes that JSRRC researches Army, Navy, Air Force, and Coast Guard records containing historical information on individual units within these branches of service, as well as some personnel records, as they relate to the stressful events described by veterans seeking service connection for PTSD.  In this case, however, the evidence shows that the Veteran does not have PTSD, and thus verification of claimed stressors is not warranted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

With regard to the Veteran's claims involving tinnitus and the left shoulder, the Board is granting in full the benefits sought on appeal.  Accordingly, because these benefits sought are granted, assuming, without deciding, that any errors were committed with respect to either the duty to notify or the duty to assist, such errora were harmless and need not be further considered.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Leg Cellulitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for cellulitis is an appeal from the initial assignment of a disability rating in May 2008.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as is discussed in greater detail below, the disability has not significantly changed and a uniform evaluation is warranted.

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for cellulitis of the left leg and granted a noncompensable evaluation effective September 8, 2007.  The Veteran's cellulitis is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC or Code) 7820 (2010).  Under this Code, infections of the skin not listed elsewhere in the rating criteria, are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801 through DC 7805), or dermatitis (DC 7806), depending upon the prominent disability.

The Veteran's noncompensable rating is derived from DC 7806, which dictates that a skin condition which covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, warrants a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806 (2010).

On in-service examination in March 2006, the Veteran indicated that he was not presently bothered by any problems associated with impaired use of the legs or skin diseases.  During his June 2007 separation examination left leg cellulitis was noted to be healed, with no sequelae.

Following separation in September 2007, the Veteran underwent VA examination in May 2008.  At that time the Veteran stated that his inner thigh was red and swollen as often as once a year.  Symptoms lasted for one week, and during flair-ups the ability to perform daily functions was limited to the extent that he cannot work.  On examination, the skin was clear of rashes and lesions.  There was a level scar present at the left thigh, but this was a surgical scar from a childhood operation.  The extremities were otherwise free of ulcerations, edema and stasis dermatitis.  The Veteran denied having undergone any treatment for cellulitis in the last year.  In August 2009, the Veteran reported an occasional rash on his thigh.

In a May 2009 statement, the Veteran indicated that although he had no left leg problems on VA examination, he did have reoccurring episodes.  To that end, the Board recognizes that "where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active rather than an inactive phase."  See Banks v. Shinseki, 2010 WL 5158400, 1 (Vet. App. 2010).  However, "the practical aspects of scheduling a medical examination within [a] short period" are relevant in determining whether an examination must be conducted during an active phase, Voerth v. West, 13 Vet. App. 117, 123 (1999), and in this case the active phase appears to be no more than one week a year.  Given the fleeting nature of the Veteran's disability, the Board finds it would be impractical to arrange for examination during a period of flare-up.  Thus, cellulitis must be rated according to average level of disability which it causes.

Here, neither the Veteran's competent lay statements nor the medical evidence of record indicates any compensable residuals, other than a redness and swelling for one week a year.  Under DC 7806, the Veteran's current noncompensable rating contemplates a skin condition which covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2010)

In order to warrant a compensable rating, cellulitis must affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  Id.

The Board finds the Veteran to be credible in his reports of symptomatology, however, even when accepted as true, there is no basis for a rating of compensable rating for cellulitis of the left leg.

Based on the foregoing, the Board concludes that the Veteran's left leg cellulitis has been noncompensably disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic disease of the nervous system, including sensorineural hearing loss  may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

As an initial matter, the Board notes that the Veteran has alleged that the claimed disorders were incurred in combat.  To that end, the Board observes that the Veteran's DD-214 reflects that award of a Combat Action Ribbon for service in Iraq and that his primary specialty during his four years of active duty was that of combat engineer, which he held for three years and five months.  Accordingly, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in regard to the issues on appeal.  As the Veteran's allegations of combat are consistent with the nature and circumstances of his service as a combat engineer, the Board will accept that he was engaged in the activities reported.   Specific application of Section 1154(b) is discussed in further detail below.

Tinnitus

Service records indicate that on in-service examinations in March 2005 and June 2005 the Veteran denied ringing in the ears.  In a March 2006 post-deployment examination he denied ear trouble, and in an examination of June 2007 he did not answer a question regarding whether he had ear trouble.

The Veteran separated from service in September 2007 and in January 2008 he submitted a claim for benefits.  In May 2009 he stated that he was "on the firing range constantly" and felt this affected his hearing.

On audiological evaluation in July 2009, the Veteran endorsed left ear tinnitus which he described as sounding like a high voltage power line.  He noticed onset of tinnitus since his first deployment, and mentioned an incident during which his vehicle was hit by an improvised explosive device (IED) on the left side, and another time when his vehicle was hit from the rear.  Otoscopy was normal.

Based on the foregoing, the service treatment records show that as late as June 2005 the Veteran was denying ringing in the ears, but there is no other affirmative or negative evidence regarding in-service tinnitus.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

In this case, the Veteran has averred that tinnitus began in service and during treatment in July 2009 he specifically endorsed onset following the detonation of an IED next to the vehicle he was riding in.  The Board reiterates that that the appellant is a combat veteran and that the combat event described is consistent with the nature of his service.  Thus, the Board accepts as sufficient proof of service-connection his lay evidence regarding in-service incurrence of tinnitus.  38 U.S.C.A. § 1154(b) (West 2002).

The Board further notes that the Veteran has not been inconsistent in reporting tinnitus since separation.  Tinnitus is a disability that is capable of lay observation and thus the Veteran's statements constitute competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran has not been inconsistent in reporting continuous symptoms since separation, the Board finds that continuity of symptomatology is established by the record.

In sum, the evidence establishes that tinnitus began in service, and has been present since that time.  Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Before analyzing the facts of this case, the Board notes that the Court of Appeals for Veterans Claims has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.  The Board also notes that entitlement to service connection for residuals of a traumatic brain injury have been separately adjudicated.

In-service post deployment medical assessment in March 2005 showed that the Veteran denied ever feeling that he had been in great danger of being killed during his deployment, and that he denied nightmares, being on guard, and feelings of numbness or detachment during the past month.

On post deployment medical assessment in March 2006, the Veteran denied nervous troubles, anxiety, panic attacks, depression, excessive worry and nightmares.  He also denied ever feeling that he had been in great danger of being killed during his deployment.

On separation examination in June 2007, the Veteran denied having attempted suicide and endorsed some history of sleep trouble.  When asked "have you ever had or do you now have" any of the following, he did not respond regarding nervousness, stammering, loss of memory, depression or excessive worry and treatment for a mental condition.

Based on the foregoing, the service treatment records do not show evidence of an acquired psychiatric disorder during service.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that the Veteran dies not have an acquired psychiatric disorder, to include PTSD, for which service connection may be granted.

The Veteran separated from active duty in September 2007, and during a mental health assessment in February 2008 he presented wearing dark glasses which he removed after being asked to; midway through the assessment, however, he put the glasses back on.  The Veteran gave his history in a fragmented and "odd" manner.  He was angry, defensive and mildly paranoid.  In recounting his symptoms, the Veteran became passive-aggressive when clarification was sought by the treating doctor regarding details.  Mental status examination revealed the Veteran to be casually dressed with poor eye contact.  There were no abnormal or unusual movements or tremors and the Veteran was often vague in responses and did not appear to have any particular issue he wanted was seeking to address.  The Veteran's speech was normal, but his mood was angry and defensive.  The diagnosis was of depression, not otherwise specified.

In June 2008 the Veteran underwent psychological testing on referral from another doctor.  The Minnesota Multiphasic Personality Inventory was administered.  Mood and affect were sullen, but the Veteran was cooperative.  Review of validity scores showed that the scores were consistent with a "fake bad" profile indicative of a person who is attempting to show severe psychopathology when, in fact, none exists.  These scores were determined to be suggestive of malingering, and thus the clinical psychologist reviewing the results of psychological testing declined to interpret to scores further.

In September 2008, the Veteran reported feeling tired, though he was unable to identify the cause.  He was oriented, with a depressed mood and flat affect.  Eye contact was good, and the Veteran denied suicidal and homicidal ideation.  The impression was of depression, not otherwise specified.

The Veteran underwent a mental health evaluation in February 2009 during which he presented as oriented and with good eye contact.  Mood was depressed, affect was within normal limits, and thoughts were goal-directed.  Concentration, abstraction, intelligence, comprehension, memory, insight, and judgment were all good.  The diagnosis was of depression, not otherwise specified.

On neuropsychological screening evaluation in July 2009, the Veteran was cooperative throughout the assessment, with normal speech and language.  Mood was dysphoric with blunted, nearly flat, range of affect.  Thought processes were logical and foal-oriented, though appeared slowed.  The Veteran denied any current psychotic symptoms and none were objectively observed.  Memory and attention appeared to be within normal limits and the Veteran was fully alert and oriented.  Fleeting suicidal thoughts were endorsed; there was no intent or plan.  The evaluating psychologist stated that the Veteran showed some cognitive impairment and severe levels of emotional and psychological distress.

In a separate mental health treatment note of July 2009, the Veteran presented as "a very difficult person to interview," giving vague responses often requiring clarifying questioning.  He had an embittered, sarcastic edge, suggestive of borderline personality traits.  When asked about suicidal ideation he responded "what would be the point of that?" and then stated that suicide would "take too much effort."  The Veteran endorsed a number of symptoms of depression.  He also endorsed symptoms of PTSD; however such endorsements were typically noncommittal.  The staff psychiatrist described the Veteran's presentation as peculiar, occasionally dramatic and inconsistent, with flattened affect and frustrating vagueness leading to questions of whether he may be malingering.

In August 2009, the Veteran stated that he had previously been using sleep aid and antidepressant medication for one month only in January 2008.  Presently, the Veteran described being depressed, with anxiety and anger problems.  He denied any psychiatric history.

In what appears to be a self-assessment of September 2009, the Veteran endorsed symptoms consistent with PTSD, and severe depression.  An assessment based on this questionnaire, signed by a counselor, indicates that the Veteran's symptoms were consistent with PTSD, alcohol dependence, and adult antisocial behavior.  In reporting his military history, the Veteran endorsed seeing dead bodies, and exposure to multiple IEDs.

In a December 2009 statement regarding in-service PTSD stressors, the Veteran indicated that while on a convoy from Camp Fallujah, an IED exploded under his vehicle destroying the left rear tire.

The Veteran underwent VA examination in April 2010 at which time he presented as casually dressed, neatly groomed, and wearing dark sun glasses.  Speech, language and motor abilities were generally within normal limits; however speech was notable for what was described as sarcasm, irritability, and anger.  Affect was blunted and presentation of symptoms was exaggerated.  While thought processes were logical and without sign of psychotic content - the Veteran appeared to be an extremely vague and evasive historian.  For example, basic questions about his background, symptoms and current functioning, were met with answers that appeared rehearsed and purposefully misdirected.  When asked to clarify, the Veteran seemed to become intentionally extremely circumstantial and would respond with "I don't know," or "I can't remember."  The examiner described him as an unreliable historian.

During his VA examination, the Veteran was asked multiple times about specific traumatic experiences and the resulting symptoms of these experiences.  In responding to these questions, the Veteran was vague, noncommittal, and unable to provide examples of experiences that would qualify him for a diagnosis of PTSD.  Behavioral observations suggested exaggeration of affect and what appeared to be purposefully evasive answers to questions asked.  The Personality Assessment Inventory was invalid due to exaggeration and over-reporting, or malingering, of psychiatric symptoms.  With regard to the diagnostic interview, the Veteran reported very few symptoms of depression, PTSD, or any psychiatric symptoms.  The examiner specifically stated "he would clearly not qualify [for a] diagnosis of depression or posttraumatic stress disorder."  Based on her examination of the Veteran and a review of his records, the examiner determined that the Veteran's behavior and symptom presentation were most likely driven by personality characteristics.  "Regardless," she concluded, "the Veteran's current symptoms and presentation is clearly not caused by or the result of his military experience."  The final diagnosis was of personality disorder, not otherwise specified.

The Veteran is capable of reporting lay observations regarding his own psychological symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, he has consistently demonstrated himself to be deceptive or evasive in reporting such symptomatology.  While the Board accepts that claimed in-service events may have occurred pursuant to 38 U.S.C.A. § 1151(b) (West 2002), that law does not require that the Board assume the credibility of all statements made by a veteran in pursuit of a claim.  Rather, while not free to ignore assertion as to any matter upon which he is competent to offer an opinion, the Board may properly consider the personal interest a claimant has in his own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In the immediate case, the weight of the evidence indicates that the Veteran has a personality disorder, and does not have a PTSD, depression, or any other acquired psychiatric disorder for which service connection may be established.  The Board notes that personality disorders are not diseases or injuries within the meaning of the law, and accordingly, service connection for the Veteran's personality disorder is not warranted.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9. See, Winn v. Brown, 8 Vet. App. 510 (1996). 

Here it has not been established that the appellant is competent to establish a diagnoses or distinguish between diagnoses.  Furthermore, while examiners have identified depression, each assessment was based on limited observation and far less detailed evaluation that the formal psychiatric examination of record.  When examined in detail, it was established that the Veteran was either exaggerating or being evasive, and that test results were inaccurate.  Such thorough evaluations, accompanied by clinical data and rational reasoning, are far more probative than the appellant's self assessment and evaluations based on limited supporting data.

Left Shoulder Disability

The Veteran is claiming entitlement to service connection for a left shoulder disability.  Service treatment records reflect that on post deployment assessments in March 2005 and March 2006, the Veteran denied painful joints.  On separation examination in June 2007, he endorsed a pain in his left shoulder that was intermittent.  Examination revealed that left shoulder pain began during the Veteran's first deployment in 2004 and was aggravated be activity.  The Veteran was unable to recall a specific injury to the left shoulder.  Based on the foregoing, the service treatment records show a left shoulder disorder in service. 

Following separation from active duty in September 2007, the Veteran reported in January 2008 that he had left shoulder pain, feeling like someone was pulling and stretching his shoulder.  He had no loss of range of motion and reported no history of injury.  The impression was of left shoulder pain.

On VA examination in May 2008, the Veteran reported that he had been diagnosed with a left shoulder condition, that the condition had existed since 2004, and that it was due to an injury which resulted from a repetitive training activity.  The only symptom was pain, and the pain occurred once a day and lasted for about an hour.  Observation revealed no edema, effusion, weakness, tenderness, redness, heat or guarding of movement of the left shoulder.  Left shoulder radiographic imaging showed the left shoulder to be normal, and the diagnosis indicated that left shoulder symptoms had resolved.

Radiographic imaging in June 2009 revealed no fracture or dislocation of the left shoulder, and the impression was negative for any pathological findings.  In July 2009, x-ray imaging was reviewed and it was determined that the Veteran had a left shoulder impingement.  The Veteran endorsed intermittent pain since 2004 without a specific injury that he was able to recall.  He did however state that the pain may have been associated with an IED blast during his first deployment.  On evaluation in August 2009, the Veteran stated that he had left shoulder impingement.

The Veteran's left shoulder pain is capable of lay observation and thus the Veteran's statements constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must now consider the credibility of such evidence.  While the Board concedes that the Veteran has been inconsistent regarding the precipitating cause of his left shoulder pain, he has nonetheless been consistent in reporting that it began during service in 2004, and that he has had continuity of symptomatology since that time.  Furthermore, that the Veteran noted shoulder pain at separation, and submitted a claim seeking compensation for the shoulder merely four months after such separation, is found to be indicative of the Veteran's credibility.  In spite of the conclusion of a VA examiner in 2008 that the Veteran had no left shoulder disability, the Board notes that a left shoulder impingement was subsequently diagnosed and it was stated that the Veteran's symptoms were related to such diagnosis.

In conclusion, the evidence indicates that the currently diagnosed left shoulder impingement began in service.  Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable evaluation for a left leg disability is denied.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a personality disorder is denied.

Service connection for left shoulder impingment is granted.


REMAND

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  When, however, the appellant is not a Veteran, no entitlement to a presumption of soundness exists.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

The Veteran has endorsed symptom including of tingling, weakness, and "popping" with respect to his left hand.  Service treatment records indicate on enlistment the Veteran endorsed a broken left wrist and arm at the age of 14, in 1996.  There is no evidence, however, of any remaining residuals at the time of enlistment in 2003.

In processing the Veteran's claim, the RO had indicated both that the Veteran's current left wrist disability preexisted service, and that there is no evidence of a current left wrist disability.  The Board finds that additional development is required in order to properly adjudicate the claim.

The Veteran has claimed entitlement to service connection for bilateral hearing loss disability.  In July 2009 the Veteran underwent audiological evaluation at a VA facility.  In reporting his level of hearing loss, it was stated that the Veteran's hearing was "normal," but no supporting data was provided.  In order to properly adjudicate the calm, the numerical results audiological evaluation conducted in July 2009 must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA examination, and the claims file is to be made available for review by the examiner.  The following are to be addressed on examination:

a) Does the Veteran have a current left hand disability?  If so, what is the nature of that disability?

b) Did the Veteran's left hand disability preexist service?  If so, was it aggravated beyond the natural progression of the disorder during service?

c)  If a left hand disability did not preexist service, was the Veteran's current left hand disorder at least as likely as not due to service?

In answering these questions, the examiner is to provide full and adequate rationale for all conclusions reached.

2.  The numerical results of audiological testing conducted in July 2009 are to be associated with the claims file.  If such development cannot be competed, a notation regarding the steps taken in attempting to acquire the requested records must be documented in the file.

3.  Following the above development, the Veteran is to be scheduled for VA examination.  The examiner should conduct an audiological examination sufficient for rating purposes and is to opine on the etiology of the Veteran's hearing loss.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


